DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of invention I, claims 1-28 in the reply filed on 4/25/2022 is acknowledged.
The traversal is on the ground(s) that the United States Patent and Trademark Office has already made the determination that there is no search burden, as it has already searched and examined these claims under on search.
This is not found persuasive because every application is treated on its own merits.  The search report for PCT/US18/20452 has no bearing on prosecution of the instant application.
Furthermore, in the PCT Search Strategy and Results filed 8/26/2019, additional search queries can be found regarding features specific to non-elected invention II, claims 29-34, at least in the search queries numbered L17 and L52-56.
The traversal is further on the ground(s) that the prior Office Action’s reasoning of “serious search and/or examination burden” is not sufficient.
This is not found persuasive because it is indicated that the restricted inventions require employing different search strategies and search queries.  Invention I is described as a seed firmer with a resilient portion and a firming portion made from different materials, while invention II is described as a seed firmer with a layer disposed over at least one of a firming portion and a resilient portion.  Search queries would clearly differ in light of the differences in the two inventions.  For example, invention I would require search terms such as “different materials,” whereas invention II would require search terms such as “layer” or “coat.”  It is therefore apparent that the inventions require different search queries and thus there would be a search burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 8 is objected to because of the following informalities:  lines 4-5, “and the second portion of the resilient portion has a width that is 30 to 70% of a width of the first portion of the resilient portion” is redundant with lines 8-9 of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoller (WO 2015/171908).
Regarding claim 1, Stoller discloses (Fig. 25-26) a seed firmer comprising: 5a resilient portion (2520) for attaching to an agricultural implement, wherein the resilient portion has a first portion (having mounting hooks 2522, 2524) and a second portion (portions of the neck not having features 2522, 2524, 2526, 2528); and a firming portion (2530) for contacting seeds, wherein the resilient portion and the firming portion are each made from different materials ([0064], line 4; [0065], lines 8-9), and wherein one of: i) the firming portion is molded over the second portion of the resilient portion to form a unitary seed firmer; and ii) the firming portion is mechanically fastened to the resilient portion ([0065], lines 2-5), wherein the second portion of the resilient portion has a width that is 30 to 70% of a width of the first portion of the resilient portion (the neck has a width which is approximately 30-50% of the width of the neck at portions including hooks 2522, 2524).
Regarding claim 4, Stoller further discloses that the firming portion is disposed at 30 to 70% of the length of the seed firmer (Fig. 25-26).
Regarding claim 5, Stoller further discloses that the firming portion is disposed at 40 to 60% of the length of the seed firmer (Fig. 25-26).
Regarding claim 6, Stoller further discloses that the firming portion is approximately disposed at 45 to 55% of the length of the seed firmer (Fig. 25-26).
Regarding claim 13, Stoller further discloses (Fig. 25-26) that the seed firmer further comprises a channel (internal cavity 2512).
Regarding claim 14, Stoller further discloses (Fig. 25-26) that the resilient portion further comprises at least one post (tab 2526).
Regarding claim 15, Stoller further discloses (Fig. 25-26) that the resilient portion further comprises a bracket tab (tab 2528).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stoller as applied to claim 1 above, and further in view of Hoefelmayr (U.S. 2011/0193342).
Stoller discloses the elements of claim 1 as described above, and further discloses that the resilient portion is made from plastic ([0064], line 4) but does not disclose that the resilient portion is made specifically from PA6 nylon.
However, Hoefelmayr discloses that PA6 nylon is a plastic for use in coupling parts having desired properties for agricultural farming uses ([0021], lines 1-8).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the resilient portion of Stoller from PA6 nylon, since Stoller discloses that it should be plastic and Hoefelmayr teaches that PA6 nylon is an advantageous plastic for coupling agricultural components.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stoller as applied to claim 1 above, and further in view of Johnson (WO 93/17545).
Stoller discloses the elements of claim 1 as described above, but does not disclose that the firming portion is made from ultra-high molecular weight polyethylene.
However, Johnson discloses (Fig. 2) a seed firming wheel (118) made from ultra-high molecular weight polyethylene, and that such material is advantageous for reducing soil adherence (Abstract, lines 4-5).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the firming portion of Stoller from ultra-high molecular weight polyethylene, since Johnson teaches that this material is an advantageous plastic for seed firming components.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stoller.
Stoller discloses the elements of claim 1 as described above, and the firming portion (Fig. 25-26) is disposed approximately at 50% of the length of the seed firmer, but Stoller does not explicitly disclose that it is disposed exactly at 50% of the length of the seed firmer.
However, Stoller discloses multiple embodiments (Figs. 4A, 5, 19A, 25, 27, 29, 30, 31) of seed firmer having resilient and firming portions of varying lengths.  Different sized firming portions are shown to support various additional components for various purposes, and one having ordinary skill in the art would readily appreciate that resilient portions may be sized differently according to different mounting arrangements and/or distances to the ground of the many planting implements known in the art.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the firming portion of Stoller to be any proportion of the length of the seed firmer, at least in order to accommodate any mounting arrangements, geometric configurations of the planting implement, or additional components supported by the seed firmer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stoller as applied to claim 1 above, and further in view of Rogers (“Everything You Need To Know About Overmolding Prototypes”, attached herewith).
Stoller discloses the elements of claim 1 as described above, including that the second portion of the resilient portion has a width that is 30 to 70% of a width of the first portion of the resilient portion.  Stoller further discloses that the resilient portion and the firming portion may be molded to form a unitary seed firmer ([0065], lines 6-8)  
Stoller does not disclose that option i) is selected for the firming portion being molded over the second portion of the resilient portion to form a unitary seed firmer.
However, Rogers discloses a molding process (page 1) for creating a single part using two or more different materials in combination, wherein a first material (a substrate, which may be a machined metal part or a molded plastic part, for example; page 2) is partially or fully covered by subsequent materials (overmold materials).  Rogers teaches that there are a lot of reasons to overmold, including: to add flexible areas to a rigid part, to eliminate assembly line time, and to capture one part inside of another without having to use fasteners or adhesives (page 3).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mold the firming portion over the second portion of the resilient portion to form a unitary seed firmer, since Stoller discloses using a molding technique, and Rogers discloses that overmolding is a typical and advantageous molding process.

Claims 1, 4-6, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stoller in view of Keeton (U.S. 5,425,318).
Regarding claim 1, Stoller discloses (Fig. 25-26) a seed firmer comprising: 5a resilient portion (2520) for attaching to an agricultural implement; and a firming portion (2530) for contacting seeds, wherein the resilient portion and the firming portion are each made from different materials ([0064], line 4; [0065], lines 8-9), and wherein one of: i) the firming portion is molded over the second portion of the resilient portion to form a unitary seed firmer; and ii) the firming portion is mechanically fastened to the resilient portion ([0065], lines 2-5).
Stoller does not disclose that the resilient portion has a first portion and a second portion; wherein the second portion of the resilient portion has a width that is 30 to 70% of a width of the first portion of the resilient portion.
However, Keeton discloses (Fig. 2-5) a seed firmer (44) comprising a resilient portion (44a, 44b, length extending to the ground-contacting portion 44c) for attaching to an agricultural implement, wherein the resilient portion has a number of portions (the lower end of the resilient portion which tapers to an upper portion, a web 62, middle section 44b, first section 44a, and including various recesses)); and a firming portion (44c) for contacting seeds, wherein the number of portions  all have varying widths that range anywhere from approximately 30, 45, 55, and 70% of each other.  Keeton discloses that various widths allow for flexible action of the various portions of the seed firmer along multiple axes (Col. 3, lines 46-57), and that varying widths resulting from notches allow for mounting arrangements (Fig. 3).
Furthermore, one having ordinary skill in the art would readily appreciate that there are a number of seed firmers known in the art having mounting portions or varying shapes and sizes according to a variety of mounting arrangements known in the art.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange at least first and second portions to have any relative width, at least for the reasons that varying widths allow for flexibility as well as various means of mounting to different planting implements.
Stoller further discloses the elements of claims 4-6 as described above  with regard to Stoller’s anticipation of claims 4-6.
Regarding claims 10-11, as described above, Keeton discloses a number of portions all having varying widths that range anywhere from approximately 30, 45, 55, and 70% of each other.  Thus, as described above, it would have been obvious to arrange at least first and second portions to have any relative width.
Regarding claim 12, the combination of Stoller and Keeton as described above with regard to claims 1 and 9-11 does not specifically disclose a width proportion of exactly 50% between the first and second portions, but such a proportion would be obvious according to the same reasoning as described above.
Stoller further discloses the elements of claims 13-15 as described above  with regard to Stoller’s anticipation of claims 13-15.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot because the reference relied upon in the prior rejection has been reinterpreted as described in the new rejection above in response to Applicant's amendment to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671